DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 1/10/2022. Claims 1-17 has been examined and are pending.


				Response to Amendment
The amendment filed on 1/10/2022 cancelled no claim.  No claims were previously cancelled. No new claims are added. Claims 1-2, 4-8, 11, 13-17 have been amended.  Therefore, claims 1-17 are pending and addressed below.                

Applicant’s amendments and arguments filed on 1/10/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-17 under 35U.S.C.101.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2021, 2/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. 

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

The claimed invention (Claims 1-17) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 13, Steps 1-6 of, 
obtaining….an indication of product usage of a not network-enabled skin care product by a user; 
Identifying….the skin care product based on the obtained indication of product usage of  the not network-enabled the skin care product; 
obtaining….product use event data associated with the user for the not network-enabled skin care product, the product use event data includes a time in which the user used the skin care product, a date in which the user used the skin care product, an order in which the user used the skin care product relative to other skin care products, indications of the other skin care products used with the skin care product, a duration in which the user used with the skin care product, and/or a manner in which the user used the skin care product; 
obtaining,…, user profile data for a user profile of the user;
generating,…., user feedback information to assist the user with the product usage of the not network-enabled skin care product or related skin care products based on the product use event data for the not network-enabled skin care product and the user profile data for the user; and 
providing,…., the user feedback information via a user interface or a communication interface to a mobile device of the user.


In addition, claim 13, step 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/obtain/collect product usage indication, product use data, user profile data, can observe/identify product based on obtained indication of product usage, can observe/provide user feedback information.               

Further, Step 1,3, 4, 6, of (“obtaining…”, “providing”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/providing/displaying /sending data, information.  

Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a computing device, a user interface, a mobile device).  Other than reciting “by a computing device”, nothing in the claim element precludes the step from practically being performed in the 
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 13 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13 (step 2B):  The additional element (i.e. a computing device, a user interface, a mobile device), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, (PG Pub 2020/0387942, [0087]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0087] in the Specification 

The newly added procedural limitation “
obtaining….product use event data associated with the user for the not network-enabled skin care product, the product use event data includes a time in which the user used the skin care product, a date in which the user used the skin care product, an order in which the user used the skin care product relative to other skin care products, indications of the other skin care products used with the skin care product, a duration in which the user used with the skin care product, and/or a manner in which the user used the skin care product”; 
are recited at a high level of generality and is merely collecting information which are simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 14-17, are merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 13.  

Further, the components (i.e. a computing device, a user interface, a processor, a memory, programming instructions) described in independent claim 1, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/collect/provide/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 



Viewed as a whole, the claims (1-17) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


With regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that the instant steps are abstract ideas (see analysis above).  The Examiner respectively submits that as 

The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  




Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that additional sections of Salvi are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to additional Salvi’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.



This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The specification and the claim do not define or describe how a “not network-enabled” skin care product is defined/determined/measured.  As there is no metes and bounds what a “not network-enabled” skin care product refer to, and how to determine the characteristics and the attributes of the “not network-enabled” skin care products to determine the product usage, how it relates to user profiles data, and thus unclear how it impacts to generate feedback/recommendation/suggestion opportunity, and render the claim to be indefinite. 
Correction and clarification is required.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-17) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 13, Steps 1-6 of, 
obtaining….an indication of product usage of a not network-enabled skin care product by a user; 
Identifying….the skin care product based on the obtained indication of product usage of  the not network-enabled the skin care product; 
obtaining….product use event data associated with the user for the not network-enabled skin care product, the product use event data includes a time in which the user used the skin care product, a date in which the user used the skin care product, an order in which the user used the skin care product relative to other skin care products, indications of the other skin care products used with the skin care product, a duration in which the user used with the skin care product, and/or a manner in which the user used the skin care product; 
obtaining,…, user profile data for a user profile of the user;
generating,…., user feedback information to assist the user with the product usage of the not network-enabled skin care product or related skin care products based on the product use event data for the not network-enabled skin care product and the user profile data for the user; and 
providing,…., the user feedback information via a user interface or a communication interface to a mobile device of the user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions 

In addition, claim 13, step 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/obtain/collect product usage indication, product use data, user profile data, can observe/identify product based on obtained indication of product usage, can observe/provide user feedback information.               

Further, Step 1,3, 4, 6, of (“obtaining…”, “providing”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/providing/displaying /sending data, information.  

Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a computing device, a user interface, a mobile device).  Other than reciting “by a computing device”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a computing 
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 13 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13 (step 2B):  The additional element (i.e. a computing device, a user interface, a mobile device), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, (PG Pub 2020/0387942, [0087]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0087] in the Specification 

The newly added procedural limitation “
obtaining….product use event data associated with the user for the not network-enabled skin care product, the product use event data includes a time in which the user used the skin care product, a date in which the user used the skin care product, an order in which the user used the skin care product relative to other skin care products, indications of the other skin care products used with the skin care product, a duration in which the user used with the skin care product, and/or a manner in which the user used the skin care product”; 
are recited at a high level of generality and is merely collecting information which are simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.
Dependent claims 14-17, are merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 14-17 are also non-statutory subject matter.


Further, the components (i.e. a computing device, a user interface, a processor, a memory, programming instructions) described in independent claim 1, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/collect/provide/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

Dependent claims 2-12, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Viewed as a whole, the claims (1-17) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvi et al. (hereinafter, Salvi, US 2019/0237194).

As per claim 1, 13, Salvi discloses a computing device, a method, for providing feedback regarding skin care products, the computing device comprising: 
a user interface ([0072]); 
a communication interface ([0073]); 
one or more processors ([0070]); and a 
non-transitory computer-readable memory ([0070]) coupled to the one or more processors, the user interface, and the communication interface, wherein the non-transitory computer-readable memory comprises stored instructions that, when executed by the one or more processors, cause the computing device to: 
obtain an indication of product usage of a not network-enabled skin care product by a user ([0013, In some embodiments, the one or more data inputs include information reflecting at least one of a user-reported assessment of skin health, 
identify the not network-enabled skin care product based on the obtained indication of product usage ([0069, n a second step 1302, a first skin health data set is generated for the user based on the one or more first data inputs, the first skin health data set including one or more normalized scores reflecting the one or more first data inputs.  In a third step 1303, the first skin health data set is stored in first storage in electronic communication with the computing device.  In a fourth step 1304, a first skincare product formulation is determined based on the first skin health data set.  In a fifth step 1305, the first skincare product formulation is stored in second storage in electronic communication with the computing device.  In a sixth step 1306, one or more second data inputs are received reflecting changes in the first data inputs after use of a first skincare product based on the first skin care product formulation]); 
obtain product use event data associated with the user for the not network-enabled skin care product (Fig. 9B, [0013, In some embodiments , the one or more data inputs include information reflecting at least one of a user-reported assessment of skin health, skincare product usage, past skincare product usage, past skin reactions, skincare goals, skincare concerns, skincare, absorption or texture preferences,  ….., The user can type in a name of product or ingredient to , a date in which the user used the skin care product, an order in which the user used the skin care product relative to other skin care products, indications of the other skin care products used with skin care product, a duration in which the user used the skin care product, and/or a manner in which the user used the skin care product (Examiner Note: Salvi teaches (Fig. 9B, use daily, use weekly, What’s your favorite skincare product you’ve used recently?  Any skincare product you’ve used that you haven’t liked? [0053, The user can identify in the intake process how many days a week he or she uses each product,…… (read on “a duration…”), 0053, The user can type in a name of product or ingredient to which he or she has had a reaction……In some embodiments, the user identifies favorite products used in the past and provide data about absorption and texture preferences. The products currently used, frequency of use, favorite past products, absorption and texture preferences, and potential ingredients that may have caused prior reaction can be stored in the first skin health data set (read on “an order in which the user used the skin care product relative to other skin care products, indications of the other skin care products used with skin care product”).  

obtain user profile data for a user profile of the user ([0013, In some embodiments, the data inputs further include at least one of user age, sex, ethnicity or occupation, 0044, In an example involving user preferences, based on responses to preference indicator questions or sample ingredient trials, the 
generate user feedback information to assist the user with the product usage of the not network-enabled skin care product or related skin care products based on the product use event data for the not network-enabled skin care product and the user profile data for the user (Fig. 9B, [0007, 0009, 0034]); and 
provide the user feedback information via the user interface or the communication interface to a mobile device of the user (Fig. 8, Fig. 9A, [0035, After performing the above calculations, the server computing device 104 sends the calculated first skin health data set, recommended skin care product formulations, and/or recommended skin care routines to the user computing device 108 for display to the user in the form of a recommendation, …. The recommendation includes one or more personalized skin care products in a specific routine for the user to utilize, e.g., on a temporary or a permanent basis.  The products can have ingredients and other aspects specific to the user and optimized to help the user achieve his or her maximum skin health.  In some embodiments, the recommendation is displayed for the user via a user interface of the user computing device 108, e.g., in the form shown and described below in greater detail in FIG. 10, 0009, In some embodiments, creating a feedback loop of recommendation, use, outcome, and revision helps to ensure that each 


As per claim 2, 14, Salvi further discloses, further comprising 
a camera, wherein the instructions cause the computing device to capture an image of an area within a field of view of the camera, identify an object within the image ([        0033, In some embodiments, the data inputs 112 include one or more dermal measurements (e.g., one or more hydration level measurements of the user's skin and/or one or more oil level measurements of the user's skin) and one or more other data inputs (e.g., one or more photographs of the user's skin, taken with visible and/or ultraviolet light, using either the user's smartphone camera or another photographic device) reflecting a set of skin concerns (e.g., wrinkles, dark spots, dark circles, acne, sun damage, redness, or other skin damage), 0039, In some embodiments, a photometric sensor and/or a bioimpedence electrical analysis tool can also be used to collect input measurements, 0041, In a third step 503, the photograph is divided into multiple regions, e.g., Region A, Region B, etc. Specific regions of the skin can be chosen to measure the severity of the skin issue (e.g. left cheek, right cheek, forehead, 
computer vision algorithm can be based on a trained machine learning model]), determine visual characteristics of the identified object ([0033, In some embodiments, the data inputs 112 include one or more dermal measurements (e.g., one or more hydration level measurements of the user's skin and/or one or more oil level measurements of the user's skin) and one or more other data inputs (e.g., one or more photographs of the user's skin, taken with visible and/or ultraviolet light, using either the user's smartphone camera or another photographic device) reflecting a set of skin concerns (e.g., wrinkles, dark spots, dark circles, acne, sun damage, redness, or other skin damage)]), and identify the not network-enabled skin care product based on the visual characteristics for the identified object in order to obtain an indication of product usage of the not network-enabled skin care product ([0036, In some embodiments, the server computing device 104 can generate, based on the one or more additional data inputs, a second skin health data set, e.g., by (i) calculating, by the computing device, percentage changes in the hydration level measurements, the oil level measurements, and the normalized severity scores; and (ii) calculating, by the computing device, the second skin health data set based on the first skin health data set and the percentage 

As per claim 3, Salvi further discloses, wherein the visual characteristics for the identified object include at least one of: a product tag, a product label, a product color, a product shape, a product size, or a product logo (Fig. 8, item 804, 805, [0046, 0048, The screen shot 1000 also displays a more detailed breakdown of the formulation, for example stating properties of Jojoba, Calendula and Echium for the user's reference and tags showing the user with which condition or goal the carrier or active ingredient may be associated]).  





wherein to identify the not network-enabled skin care product based on the visual characteristics for the identified object, the instructions cause the computing device to: 
compare the visual characteristics for the identified object to a plurality of sets of visual characteristics, wherein each set of visual characteristics corresponds to a template skin care product of a plurality of template skin care products (Fig. 9A, 9B, [0044,  In one example relating to weather and UV, a computer program inputs a user's zip code into a public online weather database and stores in a temporary data set the temperature (Fahrenheit) values, humidity values (percentage) and UV Index for each of the last thirty days.  A computer algorithm calculates the average and variance of each of these variables.  The average and variance for each of these data inputs calculated by the computer algorithm are stored in the first skin health data set.  For several of the personal history (e.g., genetics) and/or lifestyle (e.g., genetics) data inputs, a computer algorithm can compare the data input value against a data table with pre-determined buckets for the variable.  The bucket value and the raw data input can in turn be stored in the first skin health dataset.  For several of the skin history data inputs (e.g., products used), user input can be matched to an official database (e.g., current skincare products used can be matched, either by manual or by bar code, to an official product name by searching through a skincare product database]), 
identify a template skin care product of the plurality of template skin care products having a set of visual characteristics matching the visual characteristics for the identified object ([0044, For several of the personal history (e.g., genetics) 
identify the not network-enabled skin care product corresponding to the template skin care product (Fig. 10, [0048, The screen shot 1000 also displays a more detailed breakdown of the formulation, for example stating properties of Jojoba, Calendula and Echium for the user's reference and tags showing the user with which condition or goal the carrier or active ingredient may be associated]).


As per claim 5, Salvi further discloses, wherein to identify the not network-enabled skin care product based on the visual characteristics for the identified object, the instructions cause the computing device to identify the not network-enabled skin care product based on the visual characteristics for the identified object using one or more machine learning techniques ([0008, In some embodiments, aggregate skin data from multiple users allows predictive analytics and machine learning to be used to recommend ingredients that are found to be the safest and most efficacious for the user based on his or her individual skin, and refine the recommendations based on individual response and 
vision algorithm analyzes a region of the user's skin (e.g., face) to determine 
if the user has a skin issue (e.g., a binary determination of "yes" or "no") such as wrinkles, clogged pores, breakouts, redness, or discoloration.  The computer vision algorithm can be based on a trained machine learning model, e.g., an anomaly detection model or a convolutional neural network.  A different computer algorithm can be used for each skin issue to assess the severity of the issue, 0051, ii) combining skin health metrics with prior inputs, using a trained machine learning model to predict the best product-ingredient-dosage combinations.  A training data set can include a 
longitudinal data set of one or more skin health metrics, individual skin issues determinations, severity scores, oil and moisture indices, products-ingredient-dosage recommendation, and/or changes in composite score.  In such a data set, a computer can calculate whether a change in composite score represents a statistically significant improvement or not (e.g., by making a binary decision).  Possible calculation modes include, but are not limited to: a time-series, logistic model; a collaborative filtering model to predict complementary product-ingredient-dosage combinations; a neural network with loops]).


wherein to obtain an indication of product usage of the not network-enabled skin care product and identify the skin care product based on the obtained indication of product usage of the not network-enabled skin care product, the instructions cause the computing device to receive, via the communication interface, a communication signal from the not network-enabled skin care product, the communication signal including identification information for the not network-enabled skin care product ([0034, The server computing device 104 then stores the one or more first skin care product formulations (and/or skin care routines) in second memory 116B in electronic communication with the server computing device 104, 0036, Additional memory (e.g., third memory, fourth memory, and so on, corresponding to elements 116C, 116D, and so on) can be made available and in electronic communication with the server computing device 104 for storing further information generated and/or received by the server computing device 104.  The memory components 116A, 116B, 116C, 116D, etc., can be stored in a single database 116 in electronic communication with the server computing device 104]).


As per claim 7, 16, Salvi further discloses,
wherein the not network-enabled skin care product includes a communication component without a power source that provides the communication signal, and wherein the computing device provides electromagnetic signals to the communication component to power the communication component ([0073, 0074]).

As per claim 8, Salvi further discloses, wherein the user profile data includes at least one of biographical information regarding the user, a current location of the user, an image of the user, and user preferences or goals regarding the not network-enabled skin care product (Fig. 9A, skin goals, [0057] Female, 27 years old, Asian, 5'5, 135 lbs, located in Boston, Mass.  No known allergies, no previous reactions to skin care products, uses daily sunscreen, regularly experiences dry and itchy skin, no recent experiences of acne Frequent traveler, non-smoker, drinks 6 glasses of water a day, vegetarian, high stress level, exercises 2.times a week, 0060, Preference Profile: "Non-greasy" matched to Profile 3 ("Non-heavy, Moderate Base").


As per claim 9, Salvi further discloses,
wherein at least some of the user profile data includes information obtained from a questionnaire presented to the user via at least one of the user interface, the communication interface and the mobile device ([0044, In one example relating to weather and UV, a computer program inputs a user's zip code into a public online weather database and stores in a temporary data set the temperature (Fahrenheit) values, humidity values (percentage) and UV Index for each of the last thirty days.  A computer algorithm calculates the average and variance of each of these variables.  The average and variance for each of these data inputs calculated by the computer algorithm are stored in the first skin health data set….In an example involving user preferences, based on responses to preference indicator questions or sample ingredient 


As per claim 10, Salvi further discloses,
wherein the user feedback information includes at least one of: 
rewards based on the product usage of the skin care product, 
a recommendation to replenish the skin care product, 
advice on the product usage of the skin care product, 
a recommendation to purchase related skin care products, 
information regarding an amount of product usage of the skin care product by the user, 
information regarding an appropriate amount of product usage of the skin care product, 
performance information for the user regarding the product usage, behavioral choices, or results for the skin care product over time ([0053, In some embodiments, in which the one or more data inputs include information reflecting at least one of a user-reported assessment of skin health, the user can provide a self-reported assessment of skin health (e.g., on a scale of 1 to 5).  Where the user inputs include skincare product usage, in the intake 
information regarding combinations of skin care products used in a routine which indicate synergies or lack thereof, or 
a recommendation on how to improve the product usage of the skin care product by the user based on one or more of: the amount of product usage of the skin care product by the user, the appropriate amount of product usage of the skin care product, or the performance information regarding the product usage of the skin care product by the user ([0053, The user can identify in the intake process how many days a week he or she uses each product.  The user can select from a pre-determined list his or her specific skin concerns.                   The user can type in a name of product or ingredient to which he or she has had a reaction, and it can be matched with a complete product name in a separate product database.  A computer algorithm can identify the main 

As per claim 11, 17, Salvi further discloses,
wherein to generate user feedback information, the instructions cause the computing device to provide the product use event data and identification information for the user to a server device and receive the user feedback information from the server device, wherein the server device generates the user feedback information based on the product usage of the not network-enabled skin care product over time and the user profile data for the user ([0044, In one example relating to weather and UV, a computer program inputs a user's zip code into a public online weather database and stores in a temporary data set the temperature (Fahrenheit) values, humidity values (percentage) and UV Index for each of the last thirty days.  A computer algorithm calculates the 
average and variance of each of these variables.  The average and variance for 
each of these data inputs calculated by the computer algorithm are stored in 
the first skin health data set, 0053, In some embodiments, in which the one or more data inputs include information reflecting at least one of a user-reported assessment of skin health, the user can provide a self-reported assessment of skin health (e.g., on a scale of 1 to 5).  Where the user inputs include skincare product usage, in the intake process, the user can scan or type in the products they have used, and the computing device can match the product with complete product name in a separate product database.  The user can identify in the intake process how many days a week he or she uses each product.  The user can select from a pre-determined list his or her specific 

As per claim 12, Salvi further discloses, further comprising a speaker, wherein the instructions cause the computing device to provide the user feedback information to the user via the speaker ([0071, Other kinds of devices can be used to provide for 
interaction with a user as well; for example, feedback provided to the user can 
be any form of sensory feedback, e.g., visual feedback, auditory feedback, or 
tactile feedback; and input from the user can be received in any form, including acoustic, speech, and/or tactile input]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sarubbo er al. (US 2017/0238692, disclosing a system for checking a correct oral hygiene procedure characterized), 
Schumacher et al. (US 2017/0024589, provide virtually enhanced images via its mobile application, based on users’ skin tone, time of day, lighting, weather, activity, etc., enabling an enhanced user experience, and facilitating user engagement. The result is a beauty and personal care application system 
Horton et al. (US 20190080385, provide a user with recommendations indicating a fitness level of one or more topical skin products with a personal care device, wherein the reviews include information about user experience with the personal care device and the one or more topical skin products; extract, from the reviews associated with the personal care device, information indicating the fitness level of the one or more topical skin products with the personal care device; and generate one or more recommendations indicating the fitness level of the one or more topical skin products with the personal care device based on analysis of the extracted reviews), 
Sherman et al. (US 2017/0270593, providing customized skin care product recommendations. The system utilizes an image capture device and a computing device coupled to the image capture device. The computing device causes the system to analyze a captured image of a user via the by processing the image through a convolutional neural network to determine a skin age of the user. Determining the skin age may include identifying at least one pixel that is indicative of the skin age and utilizing the at least one pixel to create a heat map that identifies a region of the image that contributes to the skin age), 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681